PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BROCKE et al.
Application No. 15/537,860
Filed: 19 Jun 2017
For: DATA PROCESSING APPARATUS AND METHOD FOR RENDERING A TREE STRUCTURE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed January 7, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file a proper reply to the final Office action mailed May 15, 2019, which set a three (3) month shortened statutory period for reply.  A one (1) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on September 16, 2019. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on September 13, 2019. A Notice of Abandonment was mailed on December 1, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, in this case a compliant inventors oath or declaration for each named inventor, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (3) above. Although the required inventor's oath or declaration from each named inventor was filed on April 30, 2020, 37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.” While the language of a proper statement may vary from the language provided in 37 CFR 1.137(b)(4), the statement must cover what is required by 37 CFR 1.137(b)(4) to be proper.  In the present case, petitioner states “Applicant was unaware that the present application was abandoned until receipt of the Notice and had engaged in timely prosecution of the present application since filing the RCE, including, but not limited to, filing the Substitute Statement and Declarations on April 30, 2020, and paying the issue fee on May 4, 2020.”  The above statement is deficient at least because the entire time period required by 37 CFR 1.137(b)(4) is not accounted for.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Petitions Examiner, Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).